690 So.2d 687 (1997)
Prince Narvel WRAY, Petitioner,
v.
STATE of Florida, Respondent.
No. 97-73.
District Court of Appeal of Florida, Fifth District.
March 27, 1997.
Prince N. Wray, Punta Gorda, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Kristen L. Davenport, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for writ of habeas corpus for belated appeal is granted because the order denying the petitioner's Rule 3.850 motion did not advise the petitioner of his right to appeal within thirty days. State ex rel. Shevin v. District Court of Appeal, Third District, 316 So.2d 50 (Fla.1975); Owens v. State, 668 So.2d 715 (Fla. 5th DCA 1996). The petitioner is permitted to file a belated notice of appeal of the order denying his motion for post-conviction relief within thirty days of the date of this opinion.
PETITION GRANTED.
PETERSON, C.J., and HARRIS and GRIFFIN, JJ., concur.